Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  130379(61)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  JOANNE ROWLAND, a/k/a
  JOAN ROWLAND,
           Plaintiff-Appellee,
                                                                   SC: 130379
  v                                                                CoA: 253210
                                                                   Washtenaw CC: 03-000128-NO
  WASHTENAW COUNTY ROAD
  COMMISSION,
             Defendant-Appellant.
  _______________________________


               On order of the Chief Justice, the motion by the circuit judge in Brown v
  Manistee Road Commission for leave to file a brief amicus curiae in this case is
  considered and it is DENIED. Michigan ex rel Oakland Prosecutor v Beckwith, 465
  Mich 877 (2001).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2006                   _________________________________________
                                                                              Clerk